Exhibit 10.1

Execution Version

 

AGREEMENT OF PURCHASE AND SALE

dated as of September 7, 2017

by and among

GE CAPITAL TRUCK LEASING HOLDING LLC, and

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE,
as Sellers,

and

PENSKE AUTOMOTIVE GROUP, INC.,
as Purchaser

 





 

--------------------------------------------------------------------------------

 



 

AGREEMENT OF PURCHASE AND SALE

This Agreement of Purchase and Sale, dated as of September 7, 2017 (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), is by and among GE Capital Truck
Leasing Holding LLC, a Delaware limited liability company (“GE Capital Truck”),
General Electric Credit Corporation of Tennessee, a Tennessee corporation (“GE
Tennessee” and, together with GE Capital Truck, the “Sellers” and each a
“Seller”), and Penske Automotive Group, Inc., a Delaware corporation
(“Purchaser”).  The Sellers and Purchaser are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

WHEREAS, the Sellers collectively own 15.5% of the issued and outstanding
Partnership Interests in Penske Truck Leasing Co., L.P., a Delaware limited
partnership (the “Partnership”);

WHEREAS, on the date hereof, Purchaser desires to purchase from the Sellers, and
the Sellers desire to sell to Purchaser, the Purchased Interests set forth
opposite each Seller’s name on Exhibit A attached hereto (representing, in the
aggregate, 5.5% of the outstanding Partnership Interests in the Partnership),
upon the terms and subject to the conditions set forth in this Agreement;

WHEREAS, concurrently with the execution and delivery of this Agreement and the
consummation of the Closing (as defined herein) on the date hereof, GE Capital
Global Holdings, LLC has executed and delivered to Purchaser a guaranty of
performance of the obligations of the Sellers under this Agreement;

WHEREAS, concurrently with the execution and delivery of this Agreement, and in
connection with the Closing and the MBK USA CV Closing, the Sellers and MBK USA
Commercial Vehicles Inc., a Delaware corporation (“MBK USA CV”) are entering
into an Agreement of Purchase and Sale, dated as of the date hereof, pursuant to
which MBK USA CV shall purchase from the Sellers, and the Sellers shall sell to
MBK USA CV, the remaining 10% of the outstanding Partnership Interests in the
Partnership collectively owned by the Sellers (the “MBK USA CV Purchase
Agreement”); and 

WHEREAS, concurrently with the execution and delivery of this Agreement, and in
connection with the Closing, the Parties, the other Partners under (and as
defined in) the Existing Partnership Agreement and the Partnership are entering
into a Cooperation Agreement (the “Cooperation Agreement”) and Purchaser and
each of the other Partners other than the Sellers (except for GE Tennessee which
shall be party solely for purposes of Section 6.9 thereof) and the Partnership
are entering into a Seventh Amended and Restated Limited Partnership Agreement
of the Partnership, in each case, dated as of the date hereof.  

NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations, warranties and indemnities contained in this Agreement,
Purchaser and each Seller hereby agree as follows:



2

--------------------------------------------------------------------------------

 



ARTICLE I

DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:

“Actions or Proceedings” has the meaning as defined in Section 8.9.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise; provided,  however, that, for purposes of
this Agreement and the Transaction Documents, no Seller shall be deemed to be an
Affiliate of the Partnership, or any Partner (as defined in the Existing
Partnership Agreement), other than the other Sellers.

“Agreement” has the meaning as defined in the preamble.

“Approvals” means, with respect to any Purchased Interest, all Consents required
pursuant to the terms of the Existing Partnership Agreement with respect to the
transactions contemplated by this Agreement and the admission of Purchaser as a
limited partner with respect to the Purchased Interests.

“Assignment Agreement” means that certain Assignment Agreement, dated as of the
date hereof, by and between the Sellers and Purchaser.   

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in New York, New York, are authorized or obligated by Law
to be closed.

“Closing” has the meaning as defined in Section 6.1.

“Closing Date” has the meaning as defined in Section 6.1.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consent” means any consent, approval, authorization or waiver.

“Contract” means any legally binding: contract, indenture, note, bond, lease,
license, instrument, agreement, mortgage, option, warranty, purchase order,
insurance policy or benefit plan, or other commitment, whether written or oral.

“Controlling Party” has the meaning as defined in Section 7.4(b).

“Dispute Notice” has the meaning as defined in Section 2.4(b).



3

--------------------------------------------------------------------------------

 



“E&Y” has the meaning as defined in Section 2.4(c).

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

“Existing Partnership Agreement” means the Sixth Amended and Restated Agreement
of Limited Partnership of the Partnership entered into on and as of July 27,
2016. 

“Final Purchase Price” means an amount in U.S. Dollars equal to the Initial
Purchase Price, as adjusted in accordance with the provisions of Sections
2.4 and 2.5.

“Final Purchase Price Statement” means a written statement (a) setting forth the
Final Purchase Price and (b) indicating any changes to the Initial Purchase
Price Statement, as finally determined in accordance with Section 2.4.

“GAAP” means generally accepted accounting principles in the United
States determined in a manner consistent with past practice of the Partnership.

“GE Capital Truck” has the meaning as defined in the preamble.

“GE Tennessee” has the meaning as defined in the preamble.  

“Government Authority” means any U.S. federal, state or local or any
supra-national or non-U.S. government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency, body or
commission, self-regulatory organization or any court, tribunal, or judicial or
arbitral body.

“Indemnified Party” has the meaning as defined in Section 7.4(a).

“Indemnifying Party” has the meaning as defined in Section 7.4(a).

“Independent Accounting Firm” has the meaning as defined in Section 2.4(c).

“Initial Purchase Price” means an amount in U.S. Dollars equal to the sum of (x)
$234,193,548 plus (y) the Partnership’s good faith estimate of the Partnership
Net Income Amount, as notified to the Sellers and Purchaser pursuant to Section
2.3.

“Initial Purchase Price Statement” means the Partnership’s good faith estimate
of the Initial Purchase Price, described in accordance with Section 2.3 hereof. 

“Interim Period” means the period commencing on the opening of business on July
1, 2017 and ending on (and excluding) the Closing Date.

“Interim Period Distributions” means the sum of (i) the aggregate amount of any
Preliminary Distributions made pursuant to Section 5.1(a) of the Existing
Partnership Agreement (as defined therein), plus (ii) the aggregate amount of
any discretionary special distributions made pursuant to Section 5.1(c) of the
Existing Partnership Agreement, in the case of each of clauses (i) and (ii),
solely to the extent the same are distributions of Net Income for, and with
respect to, the Interim Period.



4

--------------------------------------------------------------------------------

 



 “Law” means any U.S. federal, state, local or non-U.S. statute, law, ordinance,
regulation, rule, code, order or other requirement or rule of law (including
common law).

“Liability” or “Liabilities” means any liability, debt, guarantee, claim,
demand, expense, commitment or obligation (whether direct or indirect, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due) of every kind and description, including all costs and expenses
related thereto.

“Lien” means any lien, mortgage, pledge, claim, security interest, encumbrance,
charge, option, right of first refusal, proxy, voting trust or agreement,
restriction or limitation of any kind, whether arising by agreement, operation
of law or otherwise.

“Losses” means all losses, damages, costs, expenses, and Liabilities actually
suffered or incurred and paid (including reasonable attorneys’ fees).

“MBK USA CV Closing” means the closing of the transactions as contemplated by
the MBK USA CV Purchase Agreement.

“MBK USA CV Purchase Agreement”  has the meaning as defined in the recitals. 

“Net Income” means, for any specified period, the consolidated net income of the
Partnership and its Subsidiaries (which may be positive or negative), determined
on a consolidated basis in accordance with GAAP and in a manner consistent with
past practice of the Partnership. For the avoidance of doubt, the consolidated
net income for the period covered in any of the Partnership Financial Statements
is reflected therein as “Net Earnings” of the Partnership and its Subsidiaries.

“Order” means any order, writ, judgment, injunction, temporary restraining
order, decree, stipulation, determination or award entered by or with any
Government Authority.

“Organizational Documents” means (i) any certificate, articles or memorandum
filed with any state or country or other jurisdiction which filing forms a
Person and (ii) all agreements, documents or instruments governing the internal
affairs of a Person, including such Person’s by-laws, codes of regulations,
partnership or limited partnership agreements, limited liability company
agreements and operating agreements.

“Parties” has the meaning as defined in the preamble.

“Partnership”  has the meaning as defined in the recitals.

“Partnership Interests”  has the meaning set forth in the Existing Partnership
Agreement.

“Partnership Financial Statements”  means the financial statements of the
Partnership provided pursuant to Section 2.02(a)(x) of the Cooperation
Agreement.

“Partnership Net Income Amount” means (i) 5.5% of the Net Income for the Interim
Period,  minus  (ii) the aggregate amount (if any) of 5.5% of the Interim
Period 

5

--------------------------------------------------------------------------------

 



Distributions.  For the avoidance of doubt, for purposes of the Final Purchase
Price Statement, the Net Income for the portion of the month of the Closing
included in the Interim Period shall be equal to (A) the Net Income for the
month of the Closing, multiplied by (B) a fraction the numerator of which is the
number of calendar days of the month of the Closing that are included in the
Interim Period and the denominator of which is the total number of calendar days
in the month of the Closing.

“Permits” means all permits, licenses, Consents, registrations, concessions,
grants, franchises, certificates, identification numbers, exemptions, waivers,
and filings issued or required by any Government Authority under applicable Law.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Government Authority.

“Preliminary Distributions”  has the meaning as defined in the Existing
Partnership Agreement. 

“Purchase Price Statements” means the Initial Purchase Price Statement and the
Final Purchase Price Statement. 

“Purchased Interests” means the limited partnership interests in the Partnership
set forth on Exhibit A attached hereto.

“Purchaser” has the meaning as defined in the preamble.

“Purchaser Indemnified Parties” has the meaning as defined in Section 7.2(a).

“Purchaser’s Knowledge” means the actual knowledge of J. D. Carlson as of the
date hereof.  

“PwC” has the meaning as defined in Section 2.4(c).

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement, dated March 18, 2015, by and among the Partnership, Penske
Truck Leasing Corporation, PTL GP, LLC, Purchaser, MBK USA CV, MBK Commercial
Vehicles Inc., and the Sellers. 

“Representative” means, with respect to any Person, any officer, director,
principal, manager, member, attorney, accountant, agent, employee, consultant,
financial advisor or other authorized representative of such Person, in each
case, in such capacity with respect to such Person.

“Resolution Period” has the meaning as defined in Section 2.4(b).

“Retained Rights” means the rights of any Seller to the Interim Period
Distributions actually paid to and received by the Sellers prior to the date
hereof.



6

--------------------------------------------------------------------------------

 



“Review Period” has the meaning as defined in Section 2.4(a).

“Seller Indemnified Parties” has the meaning as defined in Section 8.3.

“Sellers’ Knowledge” means the actual knowledge of Trevor Schauenberg and
Mandeep Johar.

“Sellers” has the meaning as defined in the preamble.

“Subsidiaries”  of any specified entity means any other entity (a) of which such
first entity owns (either directly or through one or more other Subsidiaries)
(i) at least a majority of the outstanding equity securities or (ii) equity
interests or securities carrying a majority of the voting power to elect a
majority of the board of directors or other governing body of such entity or (b)
which such first entity contractually or otherwise controls.

“Tax” means: (a) any income, gross or net receipts, real or personal property,
sales, use, capital gain, transfer, excise, estimated, license, production,
franchise, employment, social security, occupation, payroll, registration,
governmental pension or insurance, withholding, royalty, severance, stamp or
documentary, value added, business or occupation or other tax, charge,
assessment, duty, levy, fee or similar governmental charge of any kind
(including any interest, additions to tax, or civil or criminal penalties
thereon) of any country or any jurisdiction therein; (b) any liability for the
payment of any amounts of the type described in clause (a) of this definition
arising as a result of being (or ceasing to be) a member of any affiliated group
(or being included (or required to be included) in any tax return relating
thereto); or (c) any liability for the payment of any amounts of the type
described in clause (a) of this definition as a result of any express or implied
obligation to indemnify or otherwise assume or succeed to the liability of any
other Person, arising under law, by contract or otherwise.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement or other form required to be supplied to a
Government Authority in connection with Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” has the meaning as defined in Section 7.4(a).

“Transaction Documents” means the Assignment Agreement and the Cooperation
Agreement.

“Transaction Material Adverse Effect” means a material impairment of the ability
of Purchaser to perform its material obligations under this Agreement or to
consummate the transactions contemplated by this Agreement and the Transaction
Documents.

“Transfer Restrictions” means any restriction on the sale, assignment, transfer
or other disposition of a Purchased Interest (including the creation of a Lien
(as defined in the Existing Partnership Agreement)) that arises out of or is
based on, (i) the Existing Partnership Agreement or applicable securities or
blue sky Laws, or (ii) any Contracts to which Purchaser is a party or bound, or
any Laws to which Purchaser is subject, including any Liens created by or
through Purchaser.



7

--------------------------------------------------------------------------------

 



1.1Other Definitional and Interpretive Matters.  Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

Subsidiaries.  For preclusion of doubt, the Partnership and its Subsidiaries
shall not be deemed to be Subsidiaries or Affiliates of General Electric
Company, the Sellers or any of their respective Subsidiaries for purposes of
this Agreement.

Exhibits/Schedules.  The Exhibits and Schedules are hereby incorporated herein
and made a part hereof and are an integral part of this Agreement.  Any
capitalized terms used in any Exhibit or in any Schedules but not otherwise
defined therein shall be defined as set forth in this Agreement.

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings.  The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.  All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified.

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including.  The word “including” or any variation thereof means (unless
otherwise specified) “including, without limitation,” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it.

 

ARTICLE II

PURCHASE AND SALE OF PURCHASED
INTERESTS; ASSUMPTION OF OBLIGATIONS

2.1Purchase and Sale of Purchased Interests.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Sellers shall sell,
assign, transfer and deliver to Purchaser, and Purchaser shall purchase and
acquire from each Seller, all of such Seller’s right, title and interest in and
to the Purchased Interests, free and clear of all Liens other than any Transfer
Restrictions (it being agreed that in no event are the Sellers’ transferring to
Purchaser hereunder any Retained Rights).    

2.2Purchase Price.    In consideration for the Purchased Interests being
transferred to Purchaser pursuant to Section 2.1, Purchaser shall pay to GE
Capital Truck, for the benefit of the Sellers, an amount equal to the Final
Purchase Price.



8

--------------------------------------------------------------------------------

 



2.3Initial Purchase Price Statement.  On or prior to the Closing Date, the
Partnership has delivered to the Sellers and Purchaser the Initial Purchase
Price Statement setting forth the Partnership’s good faith estimate of the
Initial Purchase Price, including a statement therein setting forth the
estimated Partnership Net Income Amount.  Solely for purposes of the
Partnership’s good faith determination of the estimated Initial Purchase Price
and estimated Partnership Net Income Amount as set forth in the Initial Purchase
Price Statement, the Net Income for the month immediately prior to Closing will
be deemed to be the Net Income for the month of Closing.

2.4Final Purchase Price Calculation.

(a)The Parties shall each have sixty (60) days (the “Review Period”) after the
delivery by the Partnership of the actual Partnership Net Income Amount pursuant
to Section 2.02(a)(y) of the Cooperation Agreement (the “Proposed Net Income
Statement”).  During the Review Period, the Parties and their Representatives,
subject to, and in accordance with, the terms of the Cooperation Agreement, may
review the Partnership’s work papers, all books and records of the Partnership
and its Affiliates relevant to the preparation of the Proposed Net Income
Statement, and the work papers of the Partnership’s accountants relating to such
accountants’ review of the Proposed Net Income Statement.

(b)If either Party wishes to dispute any item set forth in the Proposed Net
Income Statement, such Party shall, during the Review Period, deliver written
notice to the other Party of the same, specifying in reasonable detail the basis
for such dispute and such Party’s proposed modifications to the Proposed Net
Income Statement (such notice, the “Dispute Notice”).  If any Dispute Notice is
so delivered during the Review Period, following each delivery of a Dispute
Notice until the 30th day immediately following the Review Period (the
“Resolution Period”), the Sellers and Purchaser shall negotiate in good faith to
reach an agreement as to any matters identified in such Dispute Notice as being
in dispute, and, to the extent all such matters are so resolved within the
Resolution Period, then the Proposed Net Income Statement as revised to
incorporate such changes as have been agreed between the Sellers and Purchaser
shall be conclusive and binding upon all Parties as the Final Purchase Price
Statement.

(c)If the Sellers and Purchaser fail to resolve all such matters in dispute
within the Resolution Period, then (subject to the last sentence of Section
2.4(d)) any matters identified in any such Dispute Notice that remain in dispute
following the expiration of the Resolution Period shall be finally and
conclusively determined by PricewaterhouseCoopers LLP, a Delaware limited
liability partnership (“PwC”), or if PwC is unable or unwilling to serve in such
capacity, Ernst & Young LLP, a Delaware limited liability partnership (“E&Y”)
(and if both PwC and E&Y are unable or unwilling to serve in such capacity, such
other globally recognized accounting firm as shall be agreed upon in writing by
Purchaser and the Sellers) (the “Independent Accounting Firm”).

(d)The Sellers and Purchaser shall instruct the Independent Accounting Firm to
promptly, but no later than forty (40) days after its acceptance of its
appointment, determine (it being understood that in making such determination,
the Independent Accounting Firm shall be functioning as an expert and not as an
arbitrator), based solely on written presentations of the Sellers and Purchaser
submitted to the Independent Accounting Firm and not by independent

9

--------------------------------------------------------------------------------

 



review, only those matters in dispute and shall render a written report setting
forth its determination as to the disputed matters and the resulting
calculations of the Final Purchase Price, which report and calculations shall be
conclusive and binding upon all Parties absent manifest error.  A copy of all
materials submitted to the Independent Accounting Firm pursuant to the
immediately preceding sentence shall be provided by Purchaser or the Sellers, as
applicable, to the other Party concurrently with the submission thereof to the
Independent Accounting Firm.  In resolving any disputed item, the Independent
Accounting Firm (i) shall be bound by the provisions of this Section 2.4(d) and
Section 2.6 and (ii) may not assign a value to any item greater than the
greatest value for such item claimed by the Sellers or Purchaser, or less than
the smallest value for such item claimed by the Sellers or Purchaser.  If,
before the Independent Accounting Firm renders its determination with respect to
the disputed items in accordance with this Section 2.4(d), (x) Purchaser
notifies the Sellers of its agreement with any items in the Proposed Net Income
Statement or (y) the Sellers notify Purchaser of their agreement with any items
in the Proposed Net Income Statement, then in each case, such items as so agreed
shall be conclusive and binding on all Parties immediately upon such notice.

(e)The fees and expenses of the Independent Accounting Firm shall be borne fifty
percent (50%) by Purchaser and fifty percent (50%) by the Sellers.

2.5Post-Closing Adjustment.  In the event that (i) the Final Purchase Price is
greater than the Initial Purchase Price, Purchaser shall pay to GE Tennessee,
for the benefit of the Sellers, an amount equal to such difference or (ii) the
Initial Purchase Price is greater than the Final Purchase Price, GE Tennessee,
on behalf of the Sellers, shall pay to Purchaser an amount equal to such
difference. Any payment due under this Section 2.5 shall be paid by wire
transfer of immediately available funds to an account designated by GE Tennessee
to Purchaser, or an account designated by Purchaser to GE Tennessee, as
applicable, within three Business Days after the date on which the Final
Purchase Price Statement becomes conclusive and binding on the Parties in
accordance with the provisions of Section 2.4.

2.6Certain Calculation Principles.  The Purchase Price Statements shall be
prepared and determined from the books and records of the Partnership (as
provided or made available by the Partnership) in accordance with GAAP,
consistent with past practice of the Partnership.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller hereby represents and warrants to Purchaser, on a joint and several
basis, as set forth below:

3.1Organization, Authority; Binding Agreement.

(a)Each Seller is duly organized, validly existing, and in good standing under
the laws of its state of organization and has the requisite power and authority
to own and hold its properties and to conduct its business as now owned, held,
and conducted in its jurisdiction of organization and, in all material respects,
in the other jurisdictions in which it is required to register

10

--------------------------------------------------------------------------------

 



or qualify to do business.  Each Seller has the requisite power and authority to
enter into and to perform its obligations under this Agreement and the
Transaction Documents to which it is a party.  The execution, delivery and
performance by each Seller of this Agreement and the Transaction Documents to
which it is a party have been duly authorized by all necessary action on the
part of such Seller.

(b)This Agreement has been, and each of the Transaction Documents to be executed
and delivered by each Seller will be, duly executed and delivered by such
Seller, and this Agreement is, and each of the Transaction Documents to be
executed and delivered by such Seller, when duly executed and delivered by all
parties whose execution and delivery thereof is required, shall be, the legal,
valid, and binding obligations of such Seller, enforceable against such Seller
in accordance with their respective terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
receivership, moratorium, conservatorship, reorganization, or other laws of
general application affecting the rights of creditors generally or by general
principles of equity.

3.2No Conflicts. 

(a)Neither the execution and delivery of this Agreement or any Transaction
Documents nor the consummation of the transactions contemplated hereby or
thereby will (i) violate, breach, or be in conflict with any provisions of the
Organizational Documents of any Seller, (ii) result in the creation or
imposition of any Lien upon any property, rights or assets of any Seller, (iii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any Contract to which any Seller is a
party or by which any Seller is bound or to which any of their respective
properties or assets is subject, or (iv) violate any Law or Order of any
Government Authority to which any Seller is subject, or by which any of their
respective properties or assets is bound.

(b)Except as obtained prior to the Effective Time by the Sellers,  no Consent,
or Order of, or declaration or filing with, or notification to, any Government
Authority is required on the part of any Seller in connection with the Sellers’
execution and delivery of this Agreement and the Transaction Documents, the
compliance by the Sellers with any of the provisions hereof and thereof, or the
consummation of the transactions contemplated hereby and thereby, except where
the failure to obtain such Consent or Order, or to make such declaration, filing
or notification, would not have, or would not reasonably be expected to have, a
material adverse effect upon any Seller’s ability to consummate the transactions
contemplated by this Agreement and the Transaction Documents.

3.3Partnership Interests.  The Sellers own, of record and beneficially, the
Partnership Interests, free and clear of all Liens other than any Transfer
Restrictions.  On the terms and subject to the conditions contained in this
Agreement, on the Closing Date, the Sellers shall transfer and deliver to
Purchaser good and valid title to the Partnership Interests, free and clear of
all Liens, other than any Transfer Restrictions.    

3.4Agreements and Commitments.  Other than the Existing Partnership Agreement,
the Registration Rights Agreement and this Agreement, no Seller is a party to
any

11

--------------------------------------------------------------------------------

 



Contract with respect to the Purchased Interests.  No Seller is in default, and,
to each Seller’s Knowledge, there is no basis for any valid claim against any
Seller of default by such Seller, under the Existing Partnership Agreement.

3.5Litigation.  As of the date hereof, there are no Actions or Proceedings
pending or, to the Sellers’ Knowledge, threatened against any Seller, at law or
in equity, before or by any Government Authority, which call into question the
validity of, or which would reasonably be expected to prevent the consummation
of, the transactions contemplated by this Agreement or the Transaction
Documents.    

3.6Access.  The Sellers have been provided full access to financial and other
information about the Partnership’s business and have had the opportunity to ask
questions of and receive answers from the Partnership’s management concerning
the business and financial condition of the Partnership.  The Sellers have
conducted their own investigation, to the extent that they determined necessary
or desirable, regarding the Partnership and the transactions contemplated by
this Agreement and the Transaction Documents, and have obtained sufficient
information from such independent efforts, relating to both the Partnership and
its business, to enable the Sellers to evaluate the economic merits and risks of
the transactions contemplated by this Agreement and the Transaction Documents,
including the sale by the Sellers of the Partnership Interests contemplated
hereby, and the Sellers acknowledge that they have determined to enter into this
Agreement and the Transaction Documents to which they are parties based on such
investigation.  In deciding to enter into this Agreement and the Transaction
Documents, the Sellers have not relied upon any representations of Purchaser,
the Partnership or any other Person, other than those specifically set forth in
this Agreement and the Transaction Documents, and the Sellers acknowledge that
no oral representations have been made by Purchaser or the Partnership or any
representative of any of them in connection with the transactions contemplated
by this Agreement and the Transaction Documents.

3.7Brokers and Finders.  Except as will be discharged in full by (and as will be
the sole responsibility of) the Sellers, no person, firm, corporation or entity
acting for or on behalf of the Sellers is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee, directly or indirectly,
from any parties in connection with any of the transactions contemplated by this
Agreement or the Transaction Documents.

3.8Withholding.  No withholding under Section 1445 of the Code will be required
with respect to any payment made to any Seller pursuant to this Agreement or as
a result of the sale of the Purchased Interests pursuant to this Agreement.

 

3.9No Implied Representations.  In entering into this Agreement, the Sellers
have not been induced by and have not relied upon any representations,
warranties or statements, whether express or implied, made by Purchaser or any
Representative of Purchaser or by any broker or any other person representing or
purporting to represent Purchaser, which are not expressly set forth in this
Agreement or any Transaction Document or such other agreements, documents or
instruments delivered in connection herewith or therewith, whether or not any
such representations, warranties or statements were made in writing or orally.  
 It is understood that, except as otherwise set forth in the Transaction
Documents, any cost or financial estimates or projections contained or referred
to in this Agreement or which otherwise have been provided to

12

--------------------------------------------------------------------------------

 



the Sellers are not and shall not be deemed to be representations or warranties
of Purchaser.  The Sellers acknowledge that (i) there are uncertainties inherent
in attempting to make such estimates and projections, (ii) the Sellers are
familiar with such uncertainties and, other than the representations and
warranties set forth in the Transaction Documents, the Sellers are taking full
responsibility for making their own evaluation of the adequacy and accuracy of
all estimates and projections so furnished to it by Purchaser, and (iii) the
Sellers shall have no claim against Purchaser or its Subsidiaries with respect
thereto.

3.10No Other Representations and Warranties.  Except for the representations and
warranties expressly set forth in this Article III or in the Transaction
Documents, none of the Sellers or any other Person has made, makes or shall be
deemed to make any other representation or warranty of any kind whatsoever,
express or implied, written or oral, at law or in equity, on behalf of any
Seller or any of its Affiliates, including any representation or warranty
regarding any Seller, the Purchased Interests of such Seller, or any assets or
Liabilities of such Seller or any of its Affiliates, and each Seller hereby
disclaims all other representations and warranties of any kind whatsoever,
express or implied, written or oral, at law or in equity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to the Sellers as set forth below:

4.1Organization; Authority; Binding Agreement.

(a)Purchaser is duly organized, validly existing, and in good standing under the
laws of its state of incorporation and has the requisite corporate power and
authority to own and hold its properties and to conduct its business as now
owned, held, and conducted in its jurisdiction of incorporation and, in all
material respects, in the other jurisdictions in which it is required to
register or qualify to do business.  Purchaser has the requisite power and
authority to enter into and to perform its obligations under this Agreement and
the Transaction Documents to which it is a party.  The execution, delivery and
performance by Purchaser of this Agreement and the Transaction Documents to
which it is a party have been duly authorized and approved by the Board of
Directors of Purchaser, approved by the Special Committee of the Board of
Directors of Purchaser, and approved by all other necessary corporate action on
the part of Purchaser.

(b)This Agreement has been, and each of the Transaction Documents to be executed
and delivered by Purchaser will be, duly executed and delivered by Purchaser,
and this Agreement is, and each of the Transaction Documents, when duly executed
and delivered by all parties whose execution and delivery thereof is required,
shall be, the legal, valid, and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, receivership, moratorium, conservatorship, reorganization, or other
laws of general application affecting the rights of creditors generally or by
general principles of equity.



13

--------------------------------------------------------------------------------

 



4.2No Conflicts.

(a)Neither the execution and delivery of this Agreement or any Transaction
Documents nor the consummation of the transactions contemplated hereby or
thereby will (i) violate, breach, or be in conflict with any provisions of the
Organizational Documents of Purchaser, (ii) result in the creation or imposition
of any Lien upon any property, rights or assets of Purchaser, (iii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any Contract to which Purchaser is a
party or by which Purchaser is bound or to which any of its properties or assets
is subject, in each case, other than as would not reasonably be expected to
result in a Transaction Material Adverse Effect, nor (iv) violate any Law or
Order of any Government Authority to which Purchaser is subject, or by which any
of its properties or assets is bound.

(b)Except as obtained prior to the Effective Time by Purchaser,  no Consent, or
Order of, or declaration or filing with, or notification to, any Government
Authority is required on the part of Purchaser in connection with Purchaser’s
execution and delivery of this Agreement and the Transaction Documents, the
compliance by Purchaser with any of the provisions hereof and thereof, or the
consummation of the transactions contemplated hereby and thereby, except where
the failure to obtain such Consent or Order, or to make such declaration, filing
or notification, would not have, or would not reasonably be expected to have, a
Transaction Material Adverse Effect.

4.3Purchase for Investment; Accredited Investor.  Purchaser is acquiring the
Purchased Interests for Purchaser’s own account, for investment and not with a
view to the distribution or resale thereof, except in compliance with the
Securities Act of 1933, as amended, and applicable securities and blue sky
Laws.  Purchaser has such knowledge and experience in financial and business
matters and in making investments of the type contemplated by this Agreement
that it is capable of evaluating the merits and risks of purchasing the
Purchased Interests.  Purchaser is an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended.

4.4Access.  Purchaser has been provided full access to financial and other
information about the Partnership’s business and has had the opportunity to ask
questions of and receive answers from the Partnership’s management concerning
the business and financial condition of the Partnership.  Purchaser has
conducted its own investigation, to the extent that it has determined necessary
or desirable, regarding the Partnership and the transactions contemplated by
this Agreement and the Transaction Documents, and has obtained sufficient
information from such independent efforts, relating to both the Partnership and
its business, to enable Purchaser to evaluate the economic merits and risks of
the transactions contemplated by this Agreement and the Transaction Documents,
including the purchase by Purchaser of the Partnership Interests contemplated
hereby, and Purchaser acknowledges that it has determined to enter into this
Agreement and the Transaction Documents to which it is a party based on such
investigation.  In deciding to enter into this Agreement and the Transaction
Documents, Purchaser has not relied upon any representations of the Sellers, the
Partnership or any other Person, other than those specifically set forth in this
Agreement and the Transaction Documents, and Purchaser acknowledges that no oral
representations have been made by the Sellers or the Partnership or any

14

--------------------------------------------------------------------------------

 



representative of any of them in connection with the transactions contemplated
by this Agreement and the Transaction Documents.

4.5No Implied Representations.  In entering into this Agreement, Purchaser has
not been induced by and has not relied upon any representations, warranties or
statements, whether express or implied, made by any Seller or any Representative
of such Seller or by any broker or any other person representing or purporting
to represent such Seller, which are not expressly set forth in this Agreement or
any Transaction Document or such other agreements, documents or instruments
delivered in connection herewith or therewith, whether or not any such
representations, warranties or statements were made in writing or orally.    It
is understood that, except as otherwise set forth in the Transaction Documents,
any cost or financial estimates or projections contained or referred to in this
Agreement or which otherwise have been provided to Purchaser are not and shall
not be deemed to be representations or warranties of any Seller.  Purchaser
acknowledges that (i) there are uncertainties inherent in attempting to make
such estimates and projections, (ii) Purchaser is familiar with such
uncertainties and, other than the representations and warranties set forth in
the Transaction Documents, Purchaser is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all estimates and projections
so furnished to it, and (iii) Purchaser shall have no claim against the Sellers
or their Affiliates with respect thereto.

4.6Litigation.  As of the date hereof, there are no Actions or Proceedings
pending or, to Purchaser’s Knowledge, threatened against Purchaser, at law or in
equity, before or by any Government Authority, which call into question the
validity of, or which would reasonably be expected to prevent the consummation
of, the transactions contemplated by this Agreement or any Transaction
Documents.

4.7Brokers and Finders.  Except as will be discharged in full by (and as will be
the sole responsibility of) Purchaser, no person, firm, corporation or entity
acting for or on behalf of Purchaser is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee, directly or indirectly,
from any parties in connection with any of the transactions contemplated by this
Agreement or the Transaction Documents.

ARTICLE V

COVENANTS

5.1Cooperation.  Purchaser, on the one hand, and the Sellers, on the other hand,
shall cooperate fully with each other in furnishing any information or
performing any action requested by the other Party which is reasonably necessary
to the timely and successful consummation of the transactions contemplated by
this Agreement.  Each of the Parties agrees to execute and deliver such
additional documents, certificates and instruments, and to perform such
additional acts, as may be reasonably necessary or appropriate to carry out all
of the provisions of this Agreement and to consummate all the transactions
contemplated by this Agreement.    

5.2Tax Matters.

(a)All stamp, transfer, documentary, sales and use, value added, excise,

15

--------------------------------------------------------------------------------

 



license, filing, registration and other similar taxes and fees (including any
penalties and interest, but excluding Taxes on income or gain) incurred in
connection with the transfer of the Purchased Interests under this Agreement
(collectively, the “Transfer Taxes”) shall be borne equally by the Sellers, on
one hand, and Purchaser, on the other hand.  Any Tax Returns and other
documentation that must be filed with respect to Transfer Taxes shall be
prepared and filed when due by the party primarily or customarily responsible
under applicable local law for the filing of such Tax Returns or other
documentation, and such party shall use its commercially reasonable efforts to
provide drafts of such Tax Returns and other documentation to the other party at
least ten Business Days prior to the due date for such Tax Returns and other
documentation.  Such other party shall remit its share of Transfer Taxes shown
on such Tax Returns received at least five Business Days prior to the due date
for such Tax Returns.  Each party shall notify the other party if the first
party receives any notice from a Government Authority with respect to Tax
Returns filed pursuant to this Section 5.2(a), and the parties shall cooperate
with each other in good faith to respond to any such notice or any other inquiry
from a Government Authority.

(b)The Sellers and Purchaser agree that, for the Partnership’s taxable year in
which the sale of the Purchased Interests occurs, they will cooperate in
requesting the Partnership to allocate (and the Partnership has agreed in the
Cooperation Agreement to allocate) items of income, gain, deduction, loss and
credit of the Partnership with respect to the Purchased Interests between the
Sellers, on the one hand, and Purchaser, on the other hand, in accordance with
an interim closing of the books of the Partnership as of the end of the day
preceding the Closing Date and, if Closing occurs on a date other than the last
calendar day of a month, to determine such items based on closing of the books
at the end of such month of Closing and allocate to the Sellers such items based
on a fraction, the numerator of which is the number of calendar days of such
month of Closing that are included in the Interim Period and the denominator of
which is the total number of calendar days in such month of Closing, and to
allocate to Purchaser the remainder.  To the extent the Sellers’ consent may be
required under the Existing Partnership Agreement, the Sellers shall not consent
(and shall cause their Affiliates not to consent) to any other method to
allocate items of such income, gain, deduction, losses and credit between the
Sellers, on the one hand, and Purchaser, on the other hand, unless Purchaser
consents to such other method in writing, which consent shall not be
unreasonably withheld.

ARTICLE VI

CLOSING

6.1Closing.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place in New York, New York at the offices of Weil,
Gotshal & Manges LLP on the date hereof (the “Closing Date”).

6.2Sellers’ Closing Deliveries.  At Closing, the Sellers shall deliver to
Purchaser:

(i)Purchased Interests.  With respect to the Purchased Interests being
transferred at the Closing, the Assignment Agreement, duly executed by the
Sellers.

(ii)FIRPTA Certificate.  A statement, meeting the requirements of

16

--------------------------------------------------------------------------------

 



Section 1.1445-2(b) of the U.S. Treasury Regulations, to the effect that such
Seller is not a “foreign person” within the meaning of Section 1445 of the Code
and the U.S. Treasury Regulations thereunder.

6.3Purchaser’s Closing Deliveries.  At Closing, Purchaser shall deliver to the
Sellers:

(i)Initial Purchase Price.  The Initial Purchase Price by wire transfer of
federal funds or other immediately available funds to an account(s) designated
at least three (3) Business Days prior to the Closing by the Sellers.

(ii)Purchased Interests.  With respect to the Purchased Interests being
transferred at the Closing, the Assignment Agreement, duly executed by
Purchaser.

ARTICLE VII

INDEMNIFICATION

7.1Survival.  The representations and warranties of the Sellers and Purchaser
contained in or made pursuant to this Agreement shall survive in full force and
effect until the fifth anniversary of the Closing Date, at which time they shall
terminate (and no claims shall be made for indemnification under Sections 7.2 or
7.3 thereafter).  None of the covenants or other agreements contained in this
Agreement shall survive the Closing other than the covenants and agreements that
by their terms apply or are to be performed in whole or in part after the
Closing Date, which covenants and agreements shall survive for the period
provided in such covenants and agreements, if any, or until fully performed.

7.2Indemnification by the Sellers.

(a)From and after the Closing, and subject to the terms of this Agreement, the
Sellers shall, jointly and severally, indemnify and hold harmless Purchaser and
its Subsidiaries, and their respective Representatives, permitted successors and
permitted assigns (collectively, the “Purchaser Indemnified Parties”) against,
and reimburse any Purchaser Indemnified Party for, all Losses that such
Purchaser Indemnified Party may suffer or incur, or become subject to, as a
result of:

(i)the breach of any representations or warranties made by any Seller in this
Agreement; or

(ii)any breach or failure by any Seller to perform or comply with any of its
covenants or agreements in this Agreement.

(b)Notwithstanding anything in this Agreement to the contrary, the cumulative
indemnification obligation of the Sellers under this Article VII shall in no
event exceed the Final Purchase Price.

7.3Indemnification by Purchaser. 



17

--------------------------------------------------------------------------------

 



(a)From and after the Closing, and subject to the terms of this Agreement,
Purchaser shall indemnify and hold harmless General Electric Company and its
Subsidiaries (including the Sellers), and their respective Representatives,
permitted successors and permitted assigns (collectively, the “Seller
Indemnified Parties”) against, and reimburse any Seller Indemnified Party for,
all Losses that such Seller Indemnified Party may suffer or incur, or become
subject to, as a result of:

(i)the breach of any representations or warranties made by Purchaser in this
Agreement; or

(ii)any breach or failure by Purchaser to perform or comply with any of its
covenants or agreements in this Agreement.

(b)Notwithstanding anything in this Agreement to the contrary, the cumulative
indemnification obligation of Purchaser under this Article VII shall in no event
exceed the Final Purchase Price.

7.4Notification of Claims.

(a)Except as otherwise provided in this Agreement, a Person that may be entitled
to be indemnified under this Agreement (the “Indemnified Party”), shall promptly
notify the Party liable for such indemnification (the “Indemnifying Party”) in
writing of any pending or threatened claim, demand or circumstance that the
Indemnified Party has determined has given or would reasonably be expected to
give rise to a right of indemnification under this Agreement (including a
pending or threatened claim or demand asserted by a third party against the
Indemnified Party, such claim being a “Third Party Claim”), describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim, demand or circumstance; provided,  however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article VII except to the extent the Indemnifying Party
is prejudiced by such failure, it being understood that notices for claims in
respect of a breach of a representation, warranty, covenant or agreement must be
delivered before the expiration of any applicable survival period specified in
Section 7.1 for such representation, warranty, covenant or agreement.

(b)Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 7.4(a) with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to assume the
defense and control of any Third Party Claim by notice to the Indemnified Party
at any time, unless the failure of the Indemnifying Party to timely assume the
defense of such Third Party Claim would actually and materially prejudice the
Indemnified Party.  Prior to any assumption of the defense and control of any
Third Party Claim, the Indemnified Party shall be entitled to conduct the
defense of such Third Party Claim as the Controlling Party (as hereinafter
defined).  Subject to Section 7.4(d) below, in the event that the Indemnifying
Party shall assume the defense of such claim, it shall allow the Indemnified
Party a reasonable opportunity to participate in the defense of such Third Party
Claim with its own counsel and at its own expense.  The Person that shall
control the defense of any such Third Party Claim (the “Controlling Party”)
shall select counsel, contractors and consultants of recognized standing

18

--------------------------------------------------------------------------------

 



and competence after consultation with the other Party and shall take all steps
reasonably necessary in the defense or settlement of such Third Party Claim.

(c)The Sellers or Purchaser, as the case may be, shall, and shall cause each of
its Affiliates and Representatives to, cooperate fully with the Controlling
Party in the defense of any Third Party Claim.  The Indemnifying Party shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any Third Party Claim, without the consent of any Indemnified Party,
provided that the Indemnifying Party shall (i) pay all amounts arising out of
such settlement or judgment concurrently with the effectiveness of such
settlement (subject to Section 7.2(b), if applicable), and (ii) obtain, as a
condition of any settlement or other resolution, a complete release of any
Indemnified Party potentially affected by such Third Party Claim.

(d)If the Indemnified Party is the non-Controlling Party and a conflict of
interest between the Indemnified Party and the Indemnifying Party exists in
respect of such Third Party Claim that would reasonably be expected to make it
inappropriate for the same counsel to represent the interests of the
Indemnifying Party and the Indemnified Party, the Indemnified Party shall have
the right to participate in (but not control) the defense of such Third Party
Claim and to retain its own counsel at the sole expense of the Indemnifying
Party, which such counsel shall be reasonably acceptable to the Indemnifying
Party.  In any event, the Sellers and Purchaser shall cooperate in the defense
of any Third Party Claim subject to this Article VII and the records of each
shall be reasonably available to the other with respect to such defense.

7.5Exclusive Remedies.  Subject to Section 2.5,  following the Closing, the
indemnification provisions of this Article VII shall be the sole and exclusive
remedies of any Seller Indemnified Party and any Purchaser Indemnified Party,
respectively, for any Losses (including any Losses from claims for breach of
Contract, warranty, tortious conduct (including negligence) or otherwise and
whether predicated on common law, statute, strict liability, or otherwise) that
it may at any time suffer or incur, or become subject to, as a result of, or in
connection with, any breach of any representation or warranty set forth in this
Agreement by Purchaser or the Sellers, respectively, or any breach or failure by
Purchaser or the Sellers, respectively, to perform or comply with any covenant
or agreement set forth herein.  Nothing in this Agreement, including this
Section 7.5, shall limit a Person’s liability following the Closing for
intentional fraud knowingly committed.  Without limiting the generality of the
foregoing, the Parties hereby irrevocably waive any right of rescission they may
otherwise have or to which they may become entitled.

7.6Additional Indemnification Provisions.    With respect to each
indemnification obligation contained in this Agreement, no representation or
warranty of any Seller shall be deemed to be breached as a consequence of the
existence of any fact, circumstance or event that is disclosed in connection
with another representation or warranty contained in this Agreement.

7.7Limitation on Liability.  Notwithstanding anything in this Agreement or in
any Transaction Document to the contrary, except to the extent required to be
paid to a third party in connection with a Third Party Claim, in no event shall
any Party have any Liability under this Agreement (including under this Article
VII) for any consequential, special or punitive damages, lost profits or similar
items; provided,  however, that nothing herein shall limit any Party’s Liability

19

--------------------------------------------------------------------------------

 



for Losses in the nature of diminution in value (or the ability of any Party to
establish the amount of Losses in the nature of diminution in value by reference
to lost profits or other damage amounts in respect of any breach of this
Agreement).

7.8Tax Treatment of Payments.  Seller and Purchaser shall treat any adjustments
or indemnity payments made pursuant to this Agreement as adjustments to the
Final Purchase Price for income Tax purposes unless applicable Tax law causes
such payment not to be so treated.

ARTICLE VIII

MISCELLANEOUS

8.1Expenses.    Except as set forth in Section 6.01 of the Cooperation
Agreement, each of Purchaser and the Sellers shall pay all of their own fees and
expenses (including attorneys’ fees and expenses) incurred in connection with
this Agreement and the Transaction Documents and the transactions contemplated
hereby and thereby.

8.2Notices.  All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given and received
when delivered in person, when received by facsimile or email transmission (in
each case, followed by delivery of an original by another delivery method
provided for in this Section 8.2 below), or one day after duly sent by overnight
courier, addressed as follows (or at such other address for a party as shall be
specified by like notice):

(a)if to Purchaser to: 

Penske Automotive Group, Inc.

2555 Telegraph Rd

Bloomfield Hills, MI 48098

Attention:    General Counsel

Facsimile:    248-648-2515

Email:          sspradlin@penskeautomotive.com

 

with a copy to:

 

Penske Automotive Group, Inc.

2555 Telegraph Rd

Bloomfield Hills, MI 48098

Attention:     Chief Financial Officer

Facsimile:     248-648-2155

Email:           jcarlson@penskeautomotive.com

 

MBK USA Commercial Vehicles Inc.

c/o Mitsui & Co., Ltd.

Nippon Life Marunouchi Garden Tower

1-3, Marunouchi 1-chome, Chiyoda-ku,



20

--------------------------------------------------------------------------------

 



Tokyo, Japan

Attention: Masashi Yamanaka

General Manager

Second Motor Vehicles Div.

Facsimile:     +81 3-3285-9005

Email:           m.yamanaka@mitsui.com

 

with a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention:    Ezra Borut, Esq.

Facsimile:    212-909-6836

Email:          eborut@debevoise.com

 

(b)if to the Sellers to:

GE Capital Truck Leasing Holding LLC

General Electric Credit Corporation of Tennessee

c/o GE Capital US Holdings, Inc.

41 Farnsworth Street

Boston, MA 02210

Attention:     Mark Landis, Executive Counsel – Mergers & Acquisitions

Facsimile:     203-286-2181

Email:           mark.landis@ge.com

 

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention:     Jon-Paul Bernard

Facsimile:     212-310-8284

Email:           jon-paul.bernard@weil.com

 

 

8.3No Assignment; Binding Effect.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned by either Party
without the prior written consent of the other Party and any attempt to do so
shall be void, except for assignments and transfers by operation of law or in
connection with the liquidation, dissolution or winding-up of the affairs of
either Party;  provided,  however, that any such assignor Party shall not be
released from its obligations under this Agreement upon any such assignment
unless the assignee shall be determined by the other Party, acting reasonably,
to be creditworthy.  This Agreement shall be binding upon, inure to the benefit
of, and may be enforced by, each of the parties to this Agreement and its
successors and permitted assigns.



21

--------------------------------------------------------------------------------

 



8.4Entire Agreement.  This Agreement and the Transaction Documents supersede any
other agreement, whether written or oral, that may have been made or entered
into by the parties hereto relating to the matters contemplated hereby and
thereby and constitute the entire agreement of the Parties with respect to the
subject matter hereof and thereof.

8.5Confidentiality.  Except (i) as required or expressly permitted by this
Agreement, (ii) as may be necessary in order to give the notices to obtain any
prior regulatory approval or the Approvals, (iii) as necessary to consult with
attorneys, accountants, employees, or other advisors retained in connection with
the transactions contemplated hereby, (iv) as required by court order or
otherwise mandated by law or by Contract to which any Seller or Purchaser is a
party, or (v) in connection with legally required disclosure documents prepared
by any Seller, Purchaser or any Affiliate of either, no such Party shall issue
any news release or other public notice or communication or otherwise make any
disclosure to third parties concerning (x) this Agreement or (y) the
transactions contemplated hereby,  without the prior consent of the other Party
and the Partnership (which consent shall not be unreasonably withheld,
conditioned or delayed by the other Party or the Partnership).  Even in cases
where such prior consent is not required, Purchaser, on the one hand, and the
Sellers, on the other hand, shall, to the extent legally permissible, promptly
notify the other Party and the Partnership of such release in advance in order
to provide a reasonable opportunity to the other Party and the Partnership to
prepare a corresponding or other similar release or other action on a timely
basis.

8.6Amendments, Supplements, etc.  This Agreement may be amended or supplemented
only by a writing signed by Purchaser and the Sellers specifically referring to
this Agreement.  No term of this Agreement, nor performance thereof or
compliance therewith, may be waived except by a writing signed by the party
charged with giving such waiver.

8.7Headings and Captions.  The headings and captions in this Agreement are for
reference purposes only and shall not affect the construction or interpretation
of any provision of this Agreement.

8.8Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

8.9Governing Law; Jurisdiction.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(whether in Contract or in tort) without giving effect to the principles of
conflicts of law thereof, other than Section 5-1401 of the General Obligations
Law thereunder.  The parties hereto agree that any action, suit, proceeding or
arbitration of any nature, in law or equity (collectively, “Actions or
Proceedings”) seeking to enforce any provision of, or based on any matter
arising out of or in connection with this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such Action or Proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such Action or Proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such

22

--------------------------------------------------------------------------------

 



Action or Proceeding in any such court or that any such Action or Proceeding
which is brought in any such court has been brought in an inconvenient
forum.  Process in any such Action or Proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.  Without limiting the foregoing, the parties hereto agree that service of
process on such party as provided in Section 8.2 shall be deemed effective
service of process on such party.

8.10Third-Party Beneficiaries.  Except as provided in Section 7.2, Section
7.3 and Section 8.11 with respect to indemnification obligations of the Sellers
and Purchaser for the benefit of the Purchaser Indemnified Parties and the
Seller Indemnified Parties, respectively, this Agreement is not intended to
confer upon any other Person any rights or remedies hereunder.

8.11No Recourse.  (i) This Agreement, each Transaction Document and any
certificate or other writing delivered pursuant to this Agreement or any such
Transaction Document may be enforced only against, and any claim, suit,
litigation or other proceeding based upon, arising out of, or related to the
foregoing, may be brought only against, the entities that are expressly named as
parties hereunder or thereunder and then only with respect to the specific
obligations set forth herein or therein with respect to such party and (ii)
except as expressly provided in this Agreement, any Transaction Document or any
certificate or writing delivered pursuant to this Agreement or any such
Transaction Document, no past, present or future director, officer, employee,
incorporator, member, partner, shareholder, agent, attorney, advisor, lender or
representative or Affiliate of such named party, shall have any Liability
(whether in contract or tort, at law or in equity or otherwise, or based upon
any theory that seeks to impose Liability of an entity party against its owners
or Affiliates) for any one or more of the representations, warranties,
covenants, agreements or other obligations or liabilities of such named party or
for any claim based on, arising out of, or related to this Agreement, any
Transaction Document or any certificate or writing delivered pursuant to this
Agreement or any such Transaction Document.

8.12No Setoff.  The obligations of the Sellers, and each of their respective
Subsidiaries, on the one hand, and Purchaser and each of its Subsidiaries, on
the other hand, under this Agreement and the Transaction Documents shall not be
subject to any counterclaim, setoff, deduction, diminution, abatement, stay,
recoupment, suspension, deferment, reduction or defense, in each case, based
upon any claim that Purchaser or the Sellers may have against each other under
any other agreement between or among such parties or any of their respective
Affiliates.

 

[Remainder of Page Intentionally Left Blank]

 

 

 



23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Sellers and Purchaser have caused this Agreement to be
duly executed and delivered as of the date first above written.

SELLERS:

 

 

 

 

 

 

GE CAPITAL TRUCK LEASING HOLDING LLC

 

 

 

 

 

by

 /s/ Trevor Schauenberg

 

 

Name:  Trevor Schauenberg

 

 

Title:  President

 

 

 

 

 

 

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE

 

 

 

 

 

by

 /s/ Anne Bortolot

 

 

Name:  Anne Bortolot

 

 

Title:  Vice President and Duly Authorized Signatory

 

 



 

--------------------------------------------------------------------------------

 



PURCHASER:

 

 

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

 

 

by

/s/ J.D. Carlson

 

 

Name:J.D. Carlson

 

 

Title:EVP & CFO

 

 

 



 

 

--------------------------------------------------------------------------------

 



Exhibit A

Purchased Interests Ownership

 

Existing

Purchased

 

Interest

Interest

GE Capital Truck Leasing Holding LLC


15.11%

5.36%

General Electric Credit Corporation of Tennessee


0.39%

0.14%

 

 

 

 

 

 

 

--------------------------------------------------------------------------------